VAN GRAAFEILAND, Circuit Judge,
concurring:
Although I agree with the majority that this matter should be returned to the Special Master for further findings, I am unable to adopt much of Judge Oakes’ broad opinion. I am especially unable to join in his “suspicion” that the Overseas/Chevron charter contained a freight earned provision. If we are sending this case back for further fact-finding, I believe we should let the Special Master do that free from our “additional insights”. I also think that we would be better off to refrain from unnecessary speculation of the sort found in footnote 12, supra.
I concur in the result.